No. 30	                                              May 8, 2014	375
30 Or
355
Bates / Dahlman v. Rosenblum
2014                                                                          May 8, 2014




                                       IN THE SUPREME COURT OF THE
                                             STATE OF OREGON

                                                   Scott BATES,
                                                     Petitioner,
                                                          v.
                                               Ellen ROSENBLUM,
                                         Attorney General, State of Oregon,
                                                    Respondent.
                                                 S062075 (Control)
                                                 Scott DAHLMAN
                                                  and Terry Witt,
                                                    Petitioners,
                                                         v.
                                               Ellen ROSENBLUM,
                                         Attorney General, State of Oregon,
                                                    Respondent.
                                                     S062077

                               En Banc
   On petition to review ballot titled filed February 27, 2014;
considered and under advisement April 29, 2014.
   Steven C. Berman, Stoll Stoll Berne Lokting & Shlachter,
PC, Portland, filed the petition and reply memorandum for
petitioner Scott Bates.
   John A. DiLorenzo, Jr., Davis Wright Tremaine LLP,
Portland, filed the petition and reply memorandum for peti-
tioners Scott Dahlman and Terry Witt.
    Matthew J. Lysne, Assistant Attorney General, Salem,
filed the answering memorandum for respondent. With him
on the answering memorandum were Ellen F. Rosenblum,
Attorney General, and Anna M. Joyce, Solicitor General.
                               BREWER, J.
                               Ballot title certified as modified.
376	                                    Bates / Dahlman v. Rosenblum

    Petitioner Bates sought review of the ballot title for Initiative Petition 44
(2014) arguing that the “yes” vote result statement contained a scriveners error
because it used the word “shippers” instead of the correct word “suppliers.” The
Attorney General acknowledged the error and agreed that the word “suppliers”
should be substituted for the incorrect word “shippers.” Held: The court modified
the “yes” vote result statement by removing the word “shippers” and substituting
the word “suppliers.”
   The court then certified the ballot title as modified. Ballot title certified as
modified.
Cite as 355 Or 375 (2014)	377

	        BREWER, J.
	        These consolidated ballot title review proceed-
ings brought under ORS 250.085(2) concern the Attorney
General’s certified ballot title for an initiative that the
Secretary of State has denominated as Initiative Petition 44
(2014). Initiative Petition 44, if adopted by the people, would
enact statutory provisions to impose certain requirements
on food manufacturers and retailers concerning the labeling
of genetically engineered foods.
	         Petitioners are electors who timely submitted writ-
ten comments to the Secretary of State concerning the
Attorney General’s draft ballot title and who therefore are
entitled to seek review in this court of the resulting certi-
fied ballot title. See ORS 250.085(2) (stating that require-
ment). We review the Attorney General’s certified ballot
title to determine whether it substantially complies with the
requirements of ORS 250.035. ORS 250.085(5).
	        We have considered the various challenges to the
certified ballot title that each petitioner advances. In our
view, only one has merit. Petitioner Bates points out that the
“yes” vote result statement contains a scrivener’s error. As
certified by the Attorney General, that statement provides:
    “RESULT OF ‘YES’ VOTE:  ‘Yes’ vote requires the label-
    ing of raw and packaged foods produced entirely or partially
    by ‘genetic engineering,’ effective January 2016; applies to
    retailers, shippers, manufacturers.”
(Emphasis added.)
	        Petitioner Bates asserts that the emphasized word
is erroneous, and that the correct word is “suppliers.” The
Attorney General acknowledges the error and agrees that
the word “suppliers” should be substituted for the incor-
rect word “shippers.” We agree that, because of the use of
the word “shippers,” the “yes” vote result statement does
not substantially comply with the requirements of ORS
250.035(2)(b). We therefore turn to the appropriate disposi-
tion of this proceeding.
	       As this court explained in Straube/McEvilly v.
Myers, 340 Or 395, 399, 133 P3d 897 (2006), ORS 250.085(8)
378	                            Bates / Dahlman v. Rosenblum

gives this court statutory authority either to refer a ballot
title that does not substantially comply with ORS 250.035
to the Attorney General for modification or “to correct an
errant ballot title and to certify the resulting ballot title to
the Secretary of State.” The ballot title error that we have
identified in this proceeding is an acknowledged scrivener’s
error, the correction of which is straightforward and min-
isterial. It follows, we believe, that this court should cor-
rect the error and certify the corrected ballot title to the
Secretary of State. See ORS 250.085(7) (this court’s review
“shall be conducted expeditiously to ensure the orderly and
timely circulation of the petition or conduct of the election at
which the measure is to be submitted to the electors”).
	        Accordingly, we certify the following ballot title for
Initiative Petition 44 (2014) to the Secretary of State:
   Requires food manufacturers, retailers to label
   “genetically engineered” foods as such; state, citi-
   zens may enforce

   RESULT OF “YES” VOTE:  “Yes” vote requires the label-
   ing of raw and packaged foods produced entirely or par-
   tially by “genetic engineering,” effective January 2016;
   applies to retailers, suppliers, manufacturers.

   RESULT OF “NO” VOTE:  “No” vote retains existing law,
   which does not require “genetically engineered” food to be
   labeled as such.

   SUMMARY:  Current law does not require labeling of
   “genetically engineered” food. Measure requires retailers
   of genetically-engineered raw food to include “Genetically
   Engineered” on packages, display bins, or shelves; suppliers
   must label shipping containers. Requires manufacturers of
   packaged food produced entirely or partially by genetic engi-
   neering to include “Produced with Genetic Engineering” or
   “Partially Produced with Genetic Engineering” on pack-
   ages. Defines “genetically engineered” food as food produced
   from organisms with genetic material changed through in
   vitro nucleic acid techniques and certain cell-fusing tech-
   niques; exempts traditional plant-breeding techniques
   like hybridization. Does not apply to animal feed or food
   served in restaurants. Directs agencies to implement law.
   Permits state, injured citizen to sue manufacturer, retailer
Cite as 355 Or 375 (2014)	379

    for knowing/intentional violation; attorney fees for prevail-
    ing citizen. Other provisions.
	         Ballot title certified as modified.